Citation Nr: 1142008	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent of the service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision by the RO that granted service connection for the residuals of a lumbar injury and assigned a 10 percent evaluation, effective on October 22, 1996.  

The Board remanded the case to the RO in July 2004, July 2007, September 2009 and January 2011.   

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2007.


FINDINGS OF FACT

The service-connected degenerative disc disease of the lumbar spine is shown to have been productive of a disability picture that more nearly approximated that of moderate overall impairment for the period of the appeal; neither severe lumbosacral strain, intervertebral disc syndrome or limitation of motion of the lumbar spine, nor limitation of flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis or intervertebral disc syndrome with incapacitating episodes of four weeks or more over a period of 12 months is shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 percent, but no more for the service-connected degenerative disc disease have been met for the period of the appeal.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (2003); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5243-8526 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In letters dated in August 2004, October 2004, May 2008, July 2008, September 2009, November 2009, and January 2011, as well as numerous prior remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  VA clinical notes and private treatment records have been obtained.  

The Veteran was provided with several VA examinations; although he was repeatedly scheduled for further VA examinations, he has stated that he will no longer report for any VA examination.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2007.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that any additional evidence needs to be obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran contends that a higher rating is warranted for his service connected low back disability.  He asserts that he is experiencing nearly complete disablement.  The relevant evidence of record includes the reports of VA and private treatment, as well as the reports of VA examinations.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2011).  
 
The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4.40 (2011).

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

As to the claim for an increased rating for his service connected low back disability, VA's General Counsel has determined that Diagnostic Code (DC) 5293, intervertebral disc syndrome, is based upon loss of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 are applicable in determining the extent of a Veteran's disability due to intervertebral disc syndrome.  

In addition, it was concluded that, as DC 5293 involves limitation of range of motion, a Veteran could not be rated under DC 5293 for intervertebral disc syndrome based upon limitation of motion, and also be rated under, for example, DC 5292, because to do so would constitute evaluation of an identical manifestation of the same disability under two different diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's Schedule for Rating Disabilities pertaining to intervertebral disc syndrome were revised, effective September 23, 2002, and other amendments of the Schedule, addressing disabilities of the spine, were made effective September 26, 2003.  

When regulations are changed during the course of the Veteran's appeal, the criteria that are to the advantage of the Veteran should be applied.  However, if the revised regulations are more favorable to the Veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2011).

Limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion was rated as 40 percent disabling.  A 20 percent rating is assignable for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral,, in a standing position.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (2011).

Effective on September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted, while a 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Effective 0n September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable anklyosis of the spine.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds that the criteria for an initial evaluation of 20 percent, but not higher, for the service-connected low back disability, have been met for the period of the appeal in this case.  

In reviewing the record, a private medical report dated in March 1995 noted tenderness in the paraspinal muscles and pain on the range of motion testing with extension, flexion and lateral bending.  The Veteran was diagnosed with a history of low back pain.

An April 1999 report of MRI of the lumbar spine indicated the presence of congenital spinal stenosis from L3 to the sacrum.  Superimposed on this stenosis, there was noted to have been a midline herniation at L5-S1 that contacted the thecal sac.  

A report of private physical therapy evaluation dated on February 10, 2000 noted that the Veteran reported having the onset of significant back pain one month earlier; however, he also reported having intermittent low back pain over the course of the past 20 years.  

The Veteran reported a history of an MRI showing herniated discs, although the evaluator at that time did not see this report.  The Veteran was evaluated with chronic longstanding back pain with acute flare ups perhaps due to herniated or some other discogenic lesion in the low back.

A VA examination report dated in June 2002 showed that the Veteran walked with a gait that demonstrated some stiffness in the lower back area.  He had some mild tenderness to palpation over the left paralumbar area.  He could forward flex to 90 degrees, but had almost no backward bending.  His side to side bending was to 15 degrees, bilaterally.  

Straight leg raising was negative, and motor strength and sensation were intact.  Patellar reflexes could not be elicited.  Some degenerative changes were seen on X-ray study.  There was evidence of mild degenerative disc disease with mild central stenosis, but no evidence of muscle spasm. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2007.  He reported having significant pain and spasm when attempting to do anything, such as household chores.  He reported using a heating pad and over-the-counter medication with some alleviation of pain.

A recently obtained report of private emergency room treatment dated in May 2007 found the Veteran to have an essentially unremarkable X-ray study.  A diagnosis of chronic back pain exacerbation was recorded at that time.   

The Veteran underwent a VA examination in June 2008.  He reported having low back pain that was debilitating and 10/10 at all times.  The pain radiated across the small of his back, but not into his legs.  

Upon questioning, it was noted that the Veteran lived alone and was able to perform all activities of daily living.  He did not drive a car due to his financial situation, but used the bus without problem.  He did not wear any brace or lumbar corset or use a cane for ambulation.  He denied having any episodes of flare ups and described his pain as being horrible at all times.  He reported using occasional heat and over-the-counter medicine to treat his back.

Upon examination, the Veteran was noted to appear well and to be in no apparent distress.  He ambulated quite hesitantly, bent forward at the waist, with very exaggerated signs of antalgia at each step.  His hesitancy to ambulate was due to lumbar spine pain; however, on palpation, the examiner found no spasm or deformity.  

On examination, the lumbar spine showed normal lordotic conformation.  There was no straightening of the lumbar spine or muscle spasm.  Forward bending was only to 15 degrees; however, the examiner indicated that this seemed "very patient specific."  

The examiner indicated that he felt the Veteran was fighting to limit his motion, even with the examiner's multiple requests, such that each time, his range of motion changed.  Specifically, the first time it was measured, he had forward bending from 0 to 20 degrees; the next time it was measured, he had 0 to 35 degrees of forward bending, and the last time it was 0 to 10 degrees.  

His initial extension measurement was from 0 to 5 degrees; 0 to 10 degrees, the second time; and 0 to 15 degrees, the third time.  Right and left lateral bending were restricted to 20 degrees, and lateral rotation was 0 to 15 degrees, bilaterally.  There was no muscle spasm associated with these movements, but the Veteran did report intense pain throughout the entire range of motion.  

Neurologic examination was without obvious abnormality and found 5/5 strength involving the hip flexors, knee extension, knee flexion, anterior tibialis, gastroc soleus and extensor hallucis longus.  His sensation to light touch was intact.  He had 2+ paterllar reflexes.  

The range of motion about the hips and knees was greatly restricted by the Veteran himself, and the examiner felt that the Veteran used antagonizing muscle groups upon the examiner's attempts to range him.  

On an attempted straight leg raise, even at 10 degrees, the Veteran reported severe back pain without radiation past the knee; however, there was no consistency.  When he was in a seated position, he could comfortably extend his knee, which was a classic Waddell's sign.  He had intact peroneal sensation.  

An X-ray examination of the lumbar spine was noted to show no loss of disc height, subchondral sclerosis or osteophyte formation and was found to be essentially a normal lumbar spine for a person of this age.  

The Veteran was diagnosed with mild degeneration of L5-S1, with an inconsistent physical examination for his reported degree of disability.  

The examiner specifically indicated that the Veteran's complaints of intense debilitating pain were not at all consistent with his radiographic or physical examination findings and felt that the physical examination was nearly unusable since the Veteran was fighting the range of motion attempts.  

The examiner again noted that there were no neurologic findings involving the lumbar spine, and even his radiographic findings showed mild, if any degeneration, which the examiner felt were age appropriate for a 65 year old man.

Due to the inconsistent nature of this examination, the Veteran was scheduled for subsequent examination; however, he refused to appear for any more VA examinations.  

The examiner himself noted those results were unreliable and indicated that range of motion testing was too inconsistent to be accurate.  The examiner further did indicate that the findings from that report were mild at most.  

As such, the Board finds that the range of motion testing from the most recent VA examination to have some probative value for the purpose of evaluating the service-connected low back disability.  

Significantly, the recorded findings tend to show that the Veteran was not experiencing a limitation of flexion of the thoracolumbar spine that would equate with an overall restriction to less than 30 degrees or favorable ankylosis under the newer version of the rating criteria.      

To the extent that the Veteran has refused to submit to further examination, the Board must rely on this evidence to decide this appeal.

However, in considering the evidence for the period of the appeal, the service-connected disability picture is found to have more closely resembled that of moderate impairment under the provision of Diagnostic Code 5295 of the older version of the rating criteria.  

An MRI performed in April 1999 showed findings of slight degenerative change at L5-S1 associated with a midline disc herniation touching, but not effacing with the thecal sac.  There moderate anatomical stenosis at L5-S1 as well.  Degenerative change was noted within L4-L5 associated with a slight midline bulge and moderate anatomic stenosis as well.  

In February 2000, an initial physical therapy evaluation noted that the Veteran had experienced the insidious onset of low back pain about one month earlier and had severe pain since then.  On examination, lumbar flexion was performed to 90 degrees with significant pain returning to neutral and with right deviation.  

The assessment was that of chronic longstanding pain with an acute flareup perhaps due to a herniated or some other discogenic lesion.  There also was noted to be most likely some spasm in the paraspinal musculature.  

In this regard, the Board notes that the VA examination in June 2002 showed that the Veteran walked with a gait that demonstrated some stiffness in the lower back area.  

The Veteran was not found to have muscle spasm at that time, but this finding reflects some guarding on back movement that would tend to support his lay assertions of having recurrent episodes of low back muscle spasm.  

However, on this record, the Veteran is not shown to have earlier experienced severe lumbosacral strain, intervertebral disc syndrome or limitation of motion or more recently to suffer from intervertebral disc syndrome manifested by incapacitating episodes for at least four weeks of a 12 month period during the appeal.  As noted, a VA examination report of June 2002 showed only mild degenerative disc disease.   

Thus, on this record, the Board finds that an initial rating of 20 percent, but not higher for the service-connected low back disability is assignable for the period of the appeal.  

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's service connected low back disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

In the absence of evidence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased, initial rating of 20 percent, but no more for the service-connected degenerative disc disease of the lumbar spine is granted for the period of the appeal, subject to the regulations controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


